Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 1 of 18 Page ID #:51



     1   NORTON MOORE & ADAMS L.L.P.
     2   William A. Adams, Esq. CSBN. 135035
         wadams@nmalawfirm.com
     3
         501 West Broadway, Suite 800
     4   San Diego, California 92101
         Tel: (619) 233-8200
     5
         Fax: (619) 393-0461
     6

     7   Attorney for Defendant: B.R.E.I. LLC.
     8
                           UNITED STATES DISTRICT COURT
     9                    CENTRAL DISTRICT OF CALIFORNIA
    10

    11   Chris Langer                       )    Case No. 2:18-CV-10768-E
                                            )
    12                                      )
                    Plaintiff,              )    Complaint Filed: January 25, 2019
    13                                      )
                                            )
    14
         v.                                 )    Defendants Notice of Motion and
                                            )    Motion to Dismiss Plaintiff’s First
                                            )
    15   B.R.E.I. LLC, a California Limited )    Amended Complaint
    16   Liability Company;                 )
         Buenavibra, Inc., a California     )    FRCP Rules 12(b)(1), 12(b)(6), 12(h)(3),
    17
                                            )
         Corporation; and Does 1-10,        )    & 28 USC §1367(c)
    18
                                            )
                                            )
                    Defendants.             )    Date: April 5, 2019
    19
                                            )    Time: 9:30 A.M.
    20
                                            )    Courtroom: 750
                                            )
    21
                                            )    Judge: Magistrate Judge Charles F. Eick
                                            )
                                            )
    22                                      )
                                            )
    23                                      )
                                            )
    24                                      )
                                            )
    25                                      )
    26

    27

    28


                        Defendants’ Mem. of P&As ISO Motion to Dismiss
                                      (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 2 of 18 Page ID #:52



     1

     2                                                TABLE OF CONTENTS
     3

     4   Summary of Motion ......................................................................... 1
     5   Statement of Relevant Facts ........................................................... 1
     6   Procedural Authority for Motion ..................................................... 2
     7   Analysis of Grounds for Dimissal .................................................. 3
     8     I.      Plaintiff fails to state a claim upon which relief can be granted. .................... 3
     9     II. Plaintiff’s complaint gives rise to compelling reasons for the Court to
    10     decline exercising supplemental jurisdiction under 28 U.S.C. § 1367(c). ............ 5
    11          A. Plaintiff is forum shopping to evade State law amendments enacted in
    12          Senate Bill 1186. ................................................................................................. 6
    13          B. California’s tailored procedures to curb abuse of its unique remedies – and
    14          the Federal Rules of Civil Procedure’s preclusion of California’s procedures -
    15          creates a compelling reason to deny supplemental jurisdiction. ......................... 9
    16          C. Plaintiff's attempt to circumvent California’s effort to curb abuse of its
    17          unique remedies creates a compelling reason to deny supplemental jurisdiction.
    18          ............................................................................................................................. 9
    19          D. Plaintiff’s forum shopping increases judicial and party litigation expenses.
    20          ........................................................................................................................... 11
    21          E. Plaintiff’s state law claim predominates because it provides all the remedies
    22          Plaintiff seeks, while her federal claim does not provide for monetary damages.
    23          ........................................................................................................................... 12
    24     III.       There is a Split of Authority but the Factors Here Mitigate in Favor of
    25
           Dismissal. ............................................................................................................. 13

    26
         Conclusion ..................................................................................... 15

    27

    28


                                                         i
                                   Defendants’ Mem. of P&As ISO Motion to Dismiss
                                                 (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 3 of 18 Page ID #:53



     1
                                                TABLE OF AUTHORITIES
     2
         Cases
     3
         Arizona ex re. Goddard v. Harkins Amusement Enters, Inc., 603 F.3d 666 (9th Cir.
     4
           2012)....................................................................................................................... 5
     5
         Armstrong v. Nan, Inc., 679 F. App'x 582 (9th Cir. 2017)..................................... 14
     6
         Ashcroft v. Iqbal, 556 U.S. 662 (2009)..................................................................... 4
     7
         B.C. by and through Powers v. Plumas Unified School District, 192 F.3d 1260
     8
           (C.A. 9th 1999) ...................................................................................................... 3
     9
         Carnegie-Mellon University v. Cohill (1988), 484 U.S. 343 ................................. 10
    10
         Grupo Dataflux v. Atlas Global Group, L.P., 541 U.S. 567 (2004) ........................ 3
    11
         Johnson v. Morning Star Merced, LLC, 2018 U.S. Dist. LEXIS 157428.............. 13
    12
         Munson v. Del Taco, Inc. (2009), 46 Cal.4th 661 ............................................ 12, 13
    13
         OAM v. Brick Oven, 406 F.Supp. 1120, (S.D. CA. 2005) ...................... 6, 10, 11, 12
    14
         Oliver v. In-N-Out Burgers (S.D. Cal., 2012), 286 F.R.D. 475 ............................... 9
    15
         Saavedra v. Phai Chu, 5:17-cv-00607-ODW-E Document 19 .............................. 13
    16
         Schutza v. Cuddeback (S.D. Cal. April 10, 2017), 262 F. Supp. 3d 1025 ......... 9, 13
    17
         Statutes
    18

    19
         28 U.S.C. §1367........................................................................................................ 5

    20
         Cal. Civ. Code § 425.50 ........................................................................................... 8

    21
         Cal. Civ. Code § 51................................................................................................. 12

    22
         Cal. Civ. Code § 52.2.............................................................................................. 10

    23
         Cal. Civ. Code § 55.3................................................................................................ 7

    24
         Cal. Civ. Code § 55.31.............................................................................................. 7

    25
         Cal. Civ. Code §1033.............................................................................................. 11
         Fed. R. of Civ. Pro. 8 ................................................................................................ 3
    26
         Fed. R. of Civ. Proc. 12 ........................................................................................ 2, 3
    27

    28


                                                      ii
                                Defendants’ Mem. of P&As ISO Motion to Dismiss
                                              (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 4 of 18 Page ID #:54



     1                               SUMMARY OF MOTION
     2         Plaintiff Chris Langer’s (“Plaintiff”) First Amended Complaint against
     3   Defendant B.R.E.I., LLC (“Defendant”) alleges causes of action under the
     4   Americans with Disabilities Act, Title III (relating to public accommodations) and
     5   the California Unruh Act. It is one of over a thousand lawsuits Plaintiff has filed
     6   in the Central and Southern District Courts. The lawsuit is a fairly typical
     7   disabled access action alleging non-compliant parking and bathrooms. Defendants
     8   bring this motion to dismiss on the following grounds:
     9         • Plaintiff has failed allege facts sufficient to establish his standing and his
    10             causes of action; and
    11         • Justice would be best served if the Court declined supplemental
    12             jurisdiction under 28 U.S.C. §1367(c).
    13

    14                        STATEMENT OF RELEVANT FACTS
    15         On June 1, 2018, Plaintiff filed this lawsuit against Defendants for
    16   “violations of the Americans with Disabilities Act” and “under California’s Unruh
    17   Civil Rights Act.” Compl., ¶¶ 7-8. Plaintiff alleges
    18         He is a paraplegic who cannot walk and who uses a wheelchair for
    19         mobility. He has a specially equipped van with a ramp that deploys
               out of the passenger side of his van and he has a Disabled Person
    20         Parking Placard issued to him by the State of California.
    21
               1st Am. Compl., 1:25 – 2:1. Defendant owns the real property located at or
    22
         about 6440 Franklin Avenue, Los Angeles.
    23
               Plaintiff alleges he “Plaintiff went to the Restaurant in December 2018 with
    24
         the intention to avail himself of its services, motivated in part to determine if the
    25
         defendants comply with the disability access laws.” Compl. 3:6-8.
    26
         He concedes that there was accessible (disabled) parking available but asserts that
    27
         it was non-compliant because it was 102 inches wide (min. 96 inches required)
    28
         with an adjacent access aisle that was 60 inches wide (60 inches is required), that
                                               1
                         Defendants’ Mem. of P&As ISO Motion to Dismiss
                                       (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 5 of 18 Page ID #:55



     1   the cross slope was 2.1% (2.0% is the legal max), that the access aisle lacked a
     2   “no parking” sign, and that there were ceramic planters in the access aisle. 1st Am.
     3   Compl. 3:13-26.
     4          Plaintiff goes on to allege further variations from access standards, which
     5   he concedes he did not personally encounter. The allegations consist of a mirror
     6   that was 3 inches too high and unwrapped pipes under a sink. 1st Am. Compl. 4:7-
     7   12.
     8          Plaintiff fails to explain how any of these allegations interfered with his
     9   access to Defendant’s facilities. Rather he simply concludes: “Plaintiff personally
    10   encountered these barriers” and that these alleged conditions “denied the plaintiff
    11   full and equal access and caused him difficulty.” 1st Am. Compl. 4:2-4.
    12          Plaintiff’s Complaint sets forth two causes of action under: (1) the
    13   Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq. for, inter
    14   alia, failure to remove architectural barriers and failure to modify existing policies
    15   and procedures. Compl. 6:7 – 8:18. and Unruh Civil Rights Act, CCP § 51, et seq.,
    16   for discrimination against persons of disability. Compl. 8:20 – 9:11. Plaintiff seeks
    17   injunctive relieve under both causes of action, and monetary relief under only the
    18   state law.
    19          In just the one-year period prior to filing the present lawsuit, Plaintiff filed
    20   332 lawsuits in the Central and Southern Districts. [Delcaration of William A.
    21   Adams] This number of lawsuits qualifies him as a “high-frequency litigant” – in
    22   the extreme - under state laws meant to curb abuse of the Unruh Act in cases such
    23   as this.
    24

    25                    PROCEDURAL AUTHORITY FOR MOTION
    26          Federal Rule of Civil Procedure Rule 12(b)(6) allows motions to dismiss
    27   based upon failure to state a claim upon which relief may be granted. Fed. R. of
    28   Civ. Proc. 12(b)(6). A pleading that offers “labels and conclusions” or “a

                                               2
                         Defendants’ Mem. of P&As ISO Motion to Dismiss
                                       (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 6 of 18 Page ID #:56



     1   formulaic recitation of the elements of a cause of action will not do.” Bell Atlantic
     2   Corporation v. Twombly, 550 U.S. 544, 545 (2007). Plaintiff’s failure to state a
     3   claim upon which relief can be granted should result in her claims being
     4   dismissed.
     5         FRCP Rule 12(b)(1) authorizes motions to dismiss based upon lack of
     6   subject matter jurisdiction. Grupo Dataflux v. Atlas Global Group, L.P., 541 U.S.
     7   567 (2004). Even at the initial pleading stage, plaintiffs bear the burden of
     8   establishing the court’s subject matter jurisdiction. California Practice Guide,
     9   Federal Civil Procedure Before Trial, §9:77.10. The Ninth Circuit Court of
    10   Appeals has held: “federal courts are required, sua sponte, to examine
    11   jurisdictional issues.” B.C. by and through Powers v. Plumas Unified School
    12   District, 192 F.3d 1260, 1264 (C.A. 9th 1999). “If the court determines at any time
    13   that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R.
    14   of Civ. Proc. 12(h).
    15         In the present lawsuit, there are both pleading and jurisdictional defects that
    16   mitigate in favor of dismissal
    17

    18                      ANALYSIS OF GROUNDS FOR DISMISSAL
    19         Plaintiff’s Complaint fails to state a claim upon which relief can be granted.
    20   Additionally, the circumstances of Plaintiff’s case provide compelling reasons for
    21   the Court to decline exercising supplemental jurisdiction over her Unruh Act
    22   cause of action.
    23

    24         I.     Plaintiff fails to state a claim upon which relief can be granted.
    25
               Under FRCP Rule 8(a)(2), a pleading must contain a “short and plain
    26
         statement of the claim showing that the pleader is entitled to relief.” The United
    27
         States Supreme Court in Ashcroft v. Iqbal held that the Rule 8 pleading standard
    28
         “demands more than an unadorned [] accusation.” Ashcroft v. Iqbal, 556 U.S.
                                                  3
                            Defendants’ Mem. of P&As ISO Motion to Dismiss
                                          (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 7 of 18 Page ID #:57



     1   662, 678 (2009). A pleading that offers “labels and conclusions” or “a formulaic
     2   recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v.
     3   Twombly, 550 U.S. 544 (2007). Nor does a complaint suffice if it tenders “naked
     4   assertion[s]” devoid of “further factual enhancement.” Id., at 557, 127 S.Ct. 1955.
     5   In order to avoid dismissal, the plaintiff’s complaint must plead facts which, if
     6   true, “raise a right to relief above the speculative level.” Bell Atlantic Corp. v.
     7   Twombly, 550 U.S. 544, 545 (2007).
     8         Additionally, the U.S. Supreme Court recently set forth the requirements for
     9   pleading standing:
    10         . . . the “irreducible constitutional minimum” of standing consists of
    11
               three elements. The plaintiff must have (1) suffered an injury in fact,
               (2) that is fairly traceable to the challenged conduct of the defendant,
    12         and (3) that is likely to be redressed by a favorable judicial decision.
    13         The plaintiff, as the party invoking federal jurisdiction, bears the
               burden of establishing these elements. Where, as here, a case is at
    14
               the pleading stage, the plaintiff must “clearly . . . allege facts
    15         demonstrating” each element.
                                                    ...
    16

    17         To establish injury in fact, a plaintiff must show that he or she
    18
               suffered “an invasion of a legally protected interest” that is “concrete
               and particularized” and “actual or imminent, not conjectural or
    19         hypothetical.”
    20                                             ...
    21
               For an injury to be “particularized,” it “must affect the plaintiff in a
    22         personal and individual way.” Particularization is necessary to
               establish injury in fact, but it is not sufficient. An injury in fact must
    23
               also be “concrete.”
    24

    25
               Particularization is necessary to establish injury in fact, but it is not
               sufficient. An injury in fact must also be “concrete.” Under the Ninth
    26         Circuit’s analysis, however, that independent requirement was elided.
    27         As previously noted, the Ninth Circuit concluded that Robins’
               complaint alleges “concrete, de facto” injuries for essentially two
    28
               reasons. First, the court noted that Robins “alleges that Spokeo

                                               4
                         Defendants’ Mem. of P&As ISO Motion to Dismiss
                                       (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 8 of 18 Page ID #:58



     1         violated his statutory rights, not just the statutory rights of other
     2         people.” Second, the court wrote that “Robins’s personal interests in
               the handling of his credit information are individualized rather than
     3
               collective.” Both of these observations concern particularization, not
     4         concreteness. We have made it clear time and time again that an
               injury in fact must be both concrete and particularized. Concreteness,
     5
               therefore, is quite different from particularization.
     6

     7
               Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547-1548 (2016) (emphasis in bold

     8
         added, internal citations omitted – vacating and remanding 9th Cir.’s reversal of

     9
         District Court’s dismissal for lack of standing).

    10
               A Plaintiff in a Title III ADA claim such as this must prove three elements

    11
         in order to prevail: (1) that Plaintiff is disabled within the meaning of the ADA;

    12
         (2) that the Defendant owns, leases, or operates a place of public accommodation;

    13
         and (3) that Plaintiff was denied public accommodation by the Defendant due to
         his or her disability. Arizona ex re. Goddard v. Harkins Amusement Enters,
    14
         Inc., 603 F.3d 666, 670 (9th Cir. 2012). Plaintiff did not plead the third element in
    15
         this case. Instead, Plaintiff has offered only a “formulaic recitation of elements.”
    16
                Plaintiff fails to utter a single word on how the alleged non-compliance
    17
         actually interfered with his access to the restaurant. He fails to plead the
    18
         particularity needed to state a claim for which relief can be granted. He fails to
    19
         assert a basis for standing. Therefore, the complaint is inadequate under Article
    20
         III of the Constitution – it does not allege a case or controversy.
    21

    22
               II.    Plaintiff’s complaint gives rise to compelling reasons for the
    23
                      Court to decline exercising supplemental jurisdiction under 28
    24                U.S.C. § 1367(c).
    25
               Under 28 U.S.C. 1367(c), a federal district court may decline supplemental
    26
         jurisdiction over a plaintiff’s state law claims if any one of the following four
    27
         grounds exist:
    28


                                                5
                          Defendants’ Mem. of P&As ISO Motion to Dismiss
                                        (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 9 of 18 Page ID #:59



     1         (1) The claim raises a novel or complex issue of State law;
     2         (2) The claim substantially predominates compared with the claim or claims
     3         over which the district court has original jurisdiction;
     4         (3) The district court has dismissed all claims over which it has original
     5         jurisdiction; or
     6         (4) In exceptional circumstances, there are other compelling reasons for
     7         declining jurisdiction.
     8   28 U.S.C. §1367(c).
     9         The same is true in public accommodation / disability access cases filed in
    10   Federal District Court. See e.g., Organization for the Advancement of Minorities
    11   With Disabilities v. Brick Oven Restaurant, 406 F.Supp.2d 1120, 1130-31 (C.D.
    12   Cal. 2005) (hereinafter “OAM”) (holding that “statutory damages available to
    13   Plaintiff Singletary under the Unruh Act substantially predominate over the
    14   injunctive relief available under the ADA”). In the present case, the Court should
    15   decline supplemental jurisdiction for the following reasons.
    16

    17                A. Plaintiff is forum shopping to evade State law amendments
                      enacted in Senate Bill 1186.
    18

    19
               Concerned with the frequency of plaintiffs abusing disability access laws,
    20
         the California legislature enacted Senate Bill (SB) 1186 in 2012. Among other
    21
         things, SB 1186 amended a number of statutes to create new procedural
    22
         requirements for disability discrimination lawsuits. See 2012 Legislation, West’s
    23
         Ann. Code Civ. Proc. (2014) § 425.50. California Code of Civil Procedure
    24
         §425.55(a)(2) states:
    25
               . . . a very small number of plaintiffs have filed a disproportionately
    26         large number of the construction-related accessibility claims in the
    27
               state, from 70 to 300 lawsuits each year. Moreover, these lawsuits are
               frequently filed against small businesses on the basis of boilerplate
    28         complaints, apparently seeking quick cash settlements rather than

                                               6
                         Defendants’ Mem. of P&As ISO Motion to Dismiss
                                       (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 10 of 18 Page ID #:60



      1         correction of the accessibility violation. This practice unfairly taints
      2         the reputation of other innocent disabled consumers who are merely
                trying to go about their daily lives accessing public accommodations
      3
                as they are entitled to have full and equal access under the state’s
      4         Unruh Civil Rights Act (Section 51 of the Civil Code) and the federal
                Americans with Disability Act of 1990 (Public Law 101-336).
      5

      6
                The legislative note to §425.50 states:
      7
                SEC. 24. The Legislature finds and declares that a very small number
      8         of plaintiffs' attorneys have been abusing the right of petition under
      9
                §§ 52 and 54.3 of the Civil Code . . . Therefore, the Legislature finds
                and declares that it is necessary and appropriate to enact §§ 55.31 and
     10         55.32 of the Civil Code, and § 425.50 of the Code of Civil Procedure
     11         to protect the public's confidence and support of the right to petition
                under §§ 52 and 54.3 of the Civil Code.
     12

     13
                To minimize abusive access lawsuits, SB 1186 imposes penalties for non-
     14
          compliance with the new procedural requirements. These penalties range from
     15   striking complaints to State Bar disciplinary proceedings. See, e.g., CCP §§ 55.3,
     16   55.31 and 55.32 (enacting new, stringent procedural and substantive requirements
     17   on “demand” letters in disability discrimination lawsuits); CCP § 425.50(b)
     18   (requiring that access discrimination complaints be verified).
     19         The new California Code of Civil Procedure § 425.50 requires:
     20      • “A plain language explanation of the specific access barrier or barriers the
     21        individual encountered, or by which the individual alleges he or she was
               deterred, with sufficient information about the location of the alleged barrier
     22
               to enable a reasonable person to identify the access barrier.”
     23

     24
             • (“The way in which the barrier denied the individual full and equal use or
               access, or in which it deterred the individual, on each particular occasion.”
     25

     26      • “The date or dates of each particular occasion on which the claimant
               encountered the specific access barrier, or on which he or she was deterred.”
     27

     28      • “A complaint alleging a construction-related accessibility claim, . . . shall

                                                7
                          Defendants’ Mem. of P&As ISO Motion to Dismiss
                                        (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 11 of 18 Page ID #:61



      1           be verified by the plaintiff. A complaint filed without verification shall be
      2           subject to a motion to strike.”

             • “. . . a complaint filed by or on behalf of a high-frequency litigant shall also
      3

      4        state all of the following:
      5
                              (i) Whether the complaint is filed by, or on behalf of, a high-
      6                 frequency litigant.
      7
                               (ii) . . . the number of complaints alleging a construction-
      8                 related accessibility claim that the high-frequency litigant has filed
      9                 during the 12 months prior to filing the complaint.”
     10
                  Additionally, high-frequency litigants must pay a supplemental filing fee of
     11
          $1,000 under Government Code §70616.5. CCP §425.50(b)(2)
     12
                  A “high frequency litigant” is a person who has filed at least 10 lawsuits
     13
          alleging “construction-related access violations” within the previous 12 months.
     14
          CCP §425.55(b)(2). In this case, Plaintiff has filed approximately 192 lawsuits in
     15
          the previous 12 months.
     16
                  Plaintiff’s District Court Complaint evades CCP § 425.50 in the following
     17
          ways:
     18
                  1) He does not verify his Complaint;
     19           2) He does not disclose whether she is a high-frequency litigant, or how
     20           many access discrimination lawsuits he filed in the last twelve months.
     21           3) He does not explain the way in which each individual barrier denied him
     22           full and equal access.1
     23           4) He has avoided the Supplemental Fee required under California law for
     24           high-frequency litigants
     25

     26
          1. Plaintiff has filed over 332 cases in the Central and Southern District Courts in
     27
          the 12 months immediately preceding the filing of this lawsuit. See Declaration of
     28   William Adams. To be considered a “high-frequency litigant,” a plaintiff need
          only file 10 such cases in the state within 12 months. CCP § 425.50.
                                                 8
                           Defendants’ Mem. of P&As ISO Motion to Dismiss
                                         (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 12 of 18 Page ID #:62



      1                B. California’s tailored procedures to curb abuse of its unique
      2                remedies – and the Federal Rules of Civil Procedure’s preclusion of
                       California’s procedures - creates a compelling reason to deny
      3
                       supplemental jurisdiction.
      4

      5         The Federal Rules of Civil Procedure will preclude application of the
      6   California Unruh Act in the manner California intends the law to apply. Oliver v.
      7   In-N-Out Burgers (S.D. Cal., 2012), 286 F.R.D. 475, 477. California’s legislative
      8   enactment of procedures tailored specifically to address abuse of its own
      9   accessibility discrimination laws should be respected by the U.S. District Courts
     10   by denying high-frequency litigants an easy end-run. This circumstance provides
     11   a compelling reason to deny supplemental jurisdiction. Awarding state law
     12   damages without applying the procedural prerequisites which California recently
     13   enacted specifically for Unruh accessibility claims, would effectively override the
     14   will of California law makers.
     15          In Schutza v. Cuddeback, the Court acknowledged the need to defer to
     16   California to protect its “substantial interest in discouraging unverified disability
     17   discrimination claims.” Schutza v. Cuddeback (S.D. Cal. April 10, 2017), 262 F.
     18   Supp. 3d 1025, 1031. Accepting supplemental jurisdiction would materially
     19   impact the outcome of this case and promote forum-shopping. Thus, comity
     20   favors declining supplemental jurisdiction.
     21

     22
                       C. Plaintiff's attempt to circumvent California’s effort to curb abuse
                       of its unique remedies creates a compelling reason to deny
     23                supplemental jurisdiction.
     24

     25         The Supreme Court has noted that "[i]f the plaintiff has attempted to
     26   manipulate the forum, the court should take this behavior into account in
     27   determining whether the balance of factors to be considered under the pendent
     28


                                                9
                          Defendants’ Mem. of P&As ISO Motion to Dismiss
                                        (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 13 of 18 Page ID #:63



      1   jurisdiction doctrine support a remand in the case." Carnegie-Mellon University v.
      2   Cohill (1988), 484 U.S. 343, 357.
      3         Plaintiff’s ADA claim does not attain any substantive benefit, other than to
      4   provide a basis for original jurisdiction so that the Court may exercise
      5   supplemental jurisdiction over the state law claims. However, Plaintiff can attain
      6   exactly the same remedies in state court but would be subject to the state’s efforts
      7   to curb Unruh Act abuse.
      8         Although a plaintiff is not required to make a pre-litigation demand for
      9   injunctive compliance, it is instructive when, as here, Plaintiff has not done so.
     10   Without such a demand, it is impossible for Plaintiff or this Court to know
     11   whether an injunctive relief claim – the only relief provided by the ADA - was
     12   necessary or whether a simple pre-litigation request for compliance would have
     13   resolved the ADA claim, which – unlike the California’s Unruh Act - provides
     14   only injunctive relief. Plaintiff’s own Complaint alleges that the alleged non-
     15   compliance is easily remedied. Compl. ¶¶29-31. Thus, Plaintiff’s failure to
     16   request relatively modest repairs indicates Plaintiff sought to keep the injunctive
     17   relief claims unresolved for the purpose of shoe-horning her state monetary claim
     18   into this District Court. Moreover, it makes his toe hold in federal court via
     19   supplemental jurisdiction very tenuous. Defendants routinely ‘modify and moot’
     20   such claims, then obtain dismissal via summary judgment, at which point District
     21   Courts almost always decline supplemental jurisdiction. See e.g., Langer v.
     22   Chavez, 2018 U.S. Dist. LEXIS 121856 (July 18, 2018).
     23         In sum, Plaintiff has filed in District Court because the Federal Rules of
     24   Civil Procedure will preclude application of the California Unruh Act in the
     25   manner California intends the law to apply. Plaintiff’s forum shopping mitigates
     26   against supplemental jurisdiction.
     27

     28


                                                10
                          Defendants’ Mem. of P&As ISO Motion to Dismiss
                                        (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 14 of 18 Page ID #:64



      1                D. Plaintiff’s forum shopping increases judicial and party litigation
      2                expenses.
      3
                By filing in federal court, Plaintiff is also attempting to avoid the
      4
          application of multiple California’s “economic litigation” statutes aimed at
      5
          ensuring efficient and economical litigation of cases involving small monetary
      6
          damage sums, such as the case at bar.
      7
                With respect to Unruh Act disabled access cases, CCP § 52.2 gives the
      8
          California Small Claims Court specific jurisdiction of disabled access claims
      9
          under CCP §§ 52 and 54.3. CCP § 52.2. Additionally, CCP § 1033(b) creates
     10
          strong incentives for plaintiffs to file in the most economical level of California’s
     11
          tiered jurisdictional classifications—Small Claims [Limited Civil under $10,000],
     12
          Limited Civil [under $25,000], and Unlimited Civil [over $25,000]. CCP
     13
          §1033(b) (limiting or eliminating an award of costs where a lawsuit is “over-filed”
     14
          and the plaintiff fails to obtain a damage award above the jurisdictional
     15
          minimum). The parties would likely incur fewer costs if these claims were
     16
          litigated in California’s “tiered” system.
     17
                In contrast, the District Courts contain only one set of civil procedures,
     18
          which are generally geared towards civil cases involving more than $75,000 in
     19
          damages. As was discussed above, state law provides all of the relief Plaintiff
     20
          seeks. Therefore, there is no need for a plaintiff seeking both monetary and
     21
          injunctive relief to file in federal court. See, e.g., OAM v. Brick Oven, 406 F.Supp.
     22
          1120, 1131 (S.D. CA. 2005) (dismissing an ADA lawsuit, labeling the plaintiff’s
     23
          attachment of an ADA claim to state anti-disability discrimination claims as
     24
          providing no substantive advantages, and instead demonstrating improper “forum-
     25
          shopping” for a federal court forum).
     26
                In sum, Party convenience and economy is enhanced by declining
     27
          supplemental jurisdiction.
     28


                                                11
                          Defendants’ Mem. of P&As ISO Motion to Dismiss
                                        (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 15 of 18 Page ID #:65



      1                   E. Plaintiff’s state law claim predominates because it provides all the
      2                   remedies Plaintiff seeks, while her federal claim does not provide for
                          monetary damages.
      3

      4
                As provided 28 U.S.C. § 1367, a federal court can decline to exercise
      5
          supplemental jurisdiction where state law claims substantially predominate
      6
          compared with the claim or claims over which the district court has original
      7
          jurisdiction.
      8         In the present case, the analysis of whether state law predominates is a
      9   matter of simple math. Plaintiff seeks two remedies: injunctive relief and
     10   monetary damages and pleads two causes of action (ADA and Unruh). However,
     11   both remedies are available under his state law cause of action, while only
     12   injunctive relief (and to no greater extent than the state cause of action), is
     13   available under the ADA. Accordingly, Plaintiff’s ADA cause of action adds
     14   nothing substantively to Plaintiff’s lawsuit.
     15         The ADA is entirely subsumed into the Unruh Act. See Munson v. Del
     16   Taco, Inc. (2009), 46 Cal.4th 661, 671-672. The Unruh Act only adds remedies to
     17   the ADA cause of action, it does not add further limitations. Id.
     18         If that wasn’t enough, the State Court has jurisdiction over Plaintiff’s ADA
     19   action if, for some inexplicable reason, Plaintiff were to maintain it in State Court.
     20   The only reason Plaintiff has pled an ADA cause of action is for the purpose of
     21   illegitimate forum shopping, i.e., to seek the benefits of state law without
     22   satisfying legislatively intended pre-conditions to obtaining that remedy.
     23         In the U.S. Southern District of California, a court held the “statutory
     24   damages available to [plaintiff] under the Unruh Act substantially predominate
     25   over the injunctive relief available under the ADA.” OAM v. Brick Oven, 406
     26   F.Supp. 1120, 1130-31 (S.D. CA. 2005) (where a plaintiff sought Unruh monetary
     27   damages along with his ADA claim). Further, “under the Unruh Act—a minimum
     28   of $4,000 for each offense—indicates that [a plaintiff’s] predominant focus is

                                                  12
                            Defendants’ Mem. of P&As ISO Motion to Dismiss
                                          (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 16 of 18 Page ID #:66



      1   recovering monetary damages under state law.” Schutza v. Cuddeback, supra,
      2   1031. Because California law expressly incorporates federal law in lawsuits
      3   asserting state disability discrimination lawsuits (see, e.g., CCP § 51 and Munson
      4   v. Del Taco, Inc., 46 Cal.4th 661 (2009), and because federal ADA claims may be
      5   asserted in state court lawsuits, Plaintiff has no substantive reason to file this
      6   lawsuit in federal court. He simply wants to side-step California’s efforts to
      7   manage abuse of its own laws.
      8         This predominance of state law claims is sufficient for the Court to decline
      9   exercising supplemental jurisdiction over Plaintiff’s state law claims.
     10

     11         III.   There is a Split of Authority but the Factors Here Mitigate in
     12
                       Favor of Dismissal.

     13
                There is a split among of California District Courts about declining
     14
          supplemental jurisdiction in ADA / Unruh cases. See contra e.g., Central Dist.
     15
          holding Saavedra v. Phai Chu, 5:17-cv-00607-ODW-E Document 19 Filed
     16
          06/07/17. This split was recently analyzed by Judge Anthony W. Ishii of the
     17
          Eastern District of California in the case of Johnson v. Morning Star Merced,
     18
          LLC, 2018 U.S. Dist. LEXIS 157428 (September 14, 2018). As to comity, the
     19
          core of his reasoning is contained in the following passage:
     20
                The Court acknowledges that California has established a heightened
     21         pleading standard for high frequency litigants. As such,
     22
                considerations of comity favor permitting California courts to follow,
                interpret, and enforce California pleading standards. However, as
     23         explained in Schoors and Johnson, it is not efficient, convenient, or
     24         fair to require Johnson to file two nearly identical cases involve
                materially identical proof and issues. Johnson, 2017 U.S. Dist.
     25
                LEXIS 106203 at *11; Schoors, 2017 U.S. Dist. LEXIS 69262 at
     26         *11-*12. [citations in original quote]
     27

     28


                                                13
                          Defendants’ Mem. of P&As ISO Motion to Dismiss
                                        (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 17 of 18 Page ID #:67



      1         Judge Ishii even noted a recent unpublished Ninth Circuit decision
      2   regarding an age discrimination in which the Ninth held that different remedies
      3   available under state and federal laws justified declining supplemental jurisdiction.
      4   Johnson, supra, at 8 citing Armstrong v. Nan, Inc., 679 F. App'x 582 (9th Cir.
      5   2017). However, Judge Ishii reasoned that §1367 was discretionary. Then
      6   without citing any authority or objective standards, Judge Ishii held that the Court
      7   should be guided by the monetary amount of damages available in the state claims
      8   or claimed by the Plaintiff.
      9         As to efficiency, Judge Ishii’s analysis is flawed for the following reasons:
     10   He assumed that Plaintiff would be required to maintain separate state and federal
     11   lawsuits if the Court declined supplemental jurisdiction. In fact, it would be
     12   Plaintiff’s choice to maintain separate actions rather dismissing his entire action
     13   without prejudice and refiling it in its entirety in State Court (although as noted
     14   above, the ADA cause of action would be unnecessary in State Court as it is
     15   wholly subsumed in California Unruh Act). Maintaining separate actions would
     16   have no purpose other than to harass Defendant. The Federal lawsuit provides no
     17   remedies that a State lawsuit could not provide.
     18         Judge Ishii’s reasoning does not engage in a sufficient balancing of factors.
     19   The inconvenience and cost to Plaintiff in having his case heard in State Court is
     20   minimal. In fact, Plaintiff could have avoided the whole issue by filing in State
     21   Court to begin with. In contrast, respecting the State’s effort to regulate the use of
     22   its own laws should be given great weight. Additionally, Plaintiff’s failure to
     23   make a request for compliance prior to filing an ADA injunctive relief claim
     24   should also be part of the weighing of burdens and benefits to each party and each
     25   forum.
     26         As noted above, in cases such as this where only minor modifications are at
     27   issue and plaintiffs have failed to make a prelitigation demand for accessibility,
     28   defendants routinely moot the injunctive relief claims – and hence the ADA cause

                                                14
                          Defendants’ Mem. of P&As ISO Motion to Dismiss
                                        (2:18-CV-10768-E)
Case 2:18-cv-10768-CJC-MRW Document 13-1 Filed 02/15/19 Page 18 of 18 Page ID #:68



      1   of action (the sole federal claim) - early in the litigation. In such cases, District
      2   Courts uniformly decline continued supplemental jurisdiction and dismiss. See
      3   e.g., Langer v. Chavez, supra. There is no split of authority on this point.
      4   Declining supplemental jurisdiction now would further reduce the substantial risk
      5   of proceeding further in this case, litigating a motion for summary judgment and
      6   dismissal based on mootness only to end up in State Court nevertheless.
      7         Plaintiff should not be allowed to pursue unique state law benefits while
      8   evading the burdens assigned to pursuing such benefits, particularly without
      9   establishing that his choice of forum had a bona fide purpose. Plaintiff’s evasion
     10   of the state’s legislative effort to prevent abuse of its laws undermines the State’s
     11   ability to implement its own laws in the manner it intended. Our concept of
     12   federalism as well as cooperation and respect between states and federal courts
     13   calls for the Court to strive to ensure the implementation of the Unruh Act in the
     14   way California intends it to be implemented.
     15

     16                                      CONCLUSION
     17         Plaintiff’s Complaint fails to state a claim upon which relief can be granted.
     18   Moreover, Plaintiff fails to provide a legitimate reason for this Court to retain
     19   supplemental jurisdiction.
     20         Defendants respectfully requests this Court to issue an order declining
     21   supplemental jurisdiction over Plaintiff’s state law claims and dismissing his First
     22   Amended Complaint.
     23

     24   Date: February 15, 2019                  NORTON MOORE & ADAMS LLP
     25

     26

     27                                            By:_/s/William Adams__________
                                                   William A. Adams
     28                                            Attorney for Defendant BREI, LLC

                                                15
                          Defendants’ Mem. of P&As ISO Motion to Dismiss
                                        (2:18-CV-10768-E)
